121 T.C. No. 9



                UNITED STATES TAX COURT



            MED JAMES, INC., Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 366-01.               Filed September 9, 2003.


     R sent P a 30-day letter proposing a deficiency in
excess of $100,000 for P’s tax year ended Jan. 31,
1994. R subsequently issued a notice of deficiency to
P determining deficiencies in P’s corporate income
taxes for its tax years ended Jan. 31, 1994, 1995, and
1996. P filed a petition to this Court. R and P
stipulated that P’s deficiency in income tax for the
tax year ended Jan. 31, 1994, computed before allowance
for a net operating loss (NOL) carryback from the
subsequent tax year was $225,753. After allowance for
the NOL carryback, P’s deficiency for the tax year
ended Jan. 31, 1994, was $63,573. The Court entered a
decision that there was a deficiency in income tax due
from P for the tax year ended Jan. 31, 1994, of
$63,573. The decision became final on Sept. 3, 2002,
and R then assessed the $63,573 deficiency plus
interest. R applied the increased interest rate under
sec. 6621(c), I.R.C., for the period beginning 30 days
after the 30-day letter was sent. P paid the
deficiency and interest. On Mar. 17, 2003, P filed a
motion to redetermine interest.
                         - 2 -

     Held: The Court has jurisdiction under sec.
7481(c), I.R.C., to redetermine interest because P paid
the deficiency plus interest claimed by R, filed the
motion within 1 year of the date the Court’s decision
became final, and the deficiency and interest were
assessed under sec. 6215, I.R.C.

     Held, further: Under sec. 6621(c), I.R.C., and
the regulations promulgated thereunder, a large
corporate underpayment exists if the excess of the
amount of tax imposed by the Internal Revenue Code
(excluding interest, penalties, additional amounts, and
additions to tax) for the taxable period over the
amount of tax paid on or before the return due date
(“the threshold underpayment”) exceeds $100,000.
Because the Code allows a deduction for NOL carrybacks
for purposes of determining the tax imposed for the
taxable year, the tax imposed by the Code for the year
in issue was $63,573.

     Held, further: For purposes of sec. 6621(c),
I.R.C., threshold underpayments of tax are generally
determined only when an assessment is made with respect
to a taxable period. Sec. 301.6621-3(b)(2)(iii)(A),
Proced. & Admin. Regs. The interest rate under sec.
6621(c), I.R.C., “hot interest”, does not apply if,
after a Federal court determines a taxpayer’s liability
for a period, the threshold underpayment for that
taxable period does not exceed $100,000. Sec.
301.6621-3(b)(2)(iii)(B), Proced. & Admin. Regs. After
the Court entered its decision, P’s liability for the
tax year in issue was $63,573. Therefore, sec.
6621(c), I.R.C., does not apply.


Ron R. Morgan, for petitioner.

Eric Johnson, for respondent.
                                 - 3 -

                                OPINION


     GOEKE, Judge:   On March 17, 2003, petitioner filed a motion

to redetermine interest under section 7481(c) and Rule 261.1

Petitioner, a C corporation, claims that it overpaid interest

relating to its income tax liability for its tax year ended

January 31, 1994, because respondent erroneously applied the

increased interest rate under section 6621(c) (“hot interest”).

The substantive issue for decision is whether a net operating

loss (NOL) carryback which reduces an underpayment of tax for a

preceding year below $100,000 is disregarded for purposes of

determining whether a large corporate underpayment exists and

whether hot interest applies.    We hold that the NOL is not

disregarded and hot interest does not apply.    Before we address

the substantive issue, we explain the Court’s jurisdiction to

decide the matter.

                            Background2

     On November 5, 1998, respondent sent a letter of proposed

deficiency (30-day letter) to petitioner proposing a deficiency


     1
      Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect at the time of the filing of
the motion, and all Rule references are to the Tax Court Rules of
Practice and Procedure.
     2
      For purposes of deciding this motion, we rely in part on
the information contained in the petitions, answer, stipulations,
and decision document. The facts subsequent to the date the
decision was entered are based on the parties’ undisputed factual
allegations.
                                - 4 -

in excess of $100,000 for petitioner’s tax year ended January 31,

1994.   On October 6, 2000, respondent issued a notice of

deficiency to petitioner for its tax years ended January 31,

1994, 1995, and 1996.    In the notice, respondent determined

deficiencies in petitioner’s corporate income tax of $225,753,

$111,191, and $184,219, respectively, for those years.

Respondent also determined that petitioner was liable for an

addition to tax under section 6651(a)(1) of $24,923.25 for the

tax year ended January 31, 1995.

     Petitioner filed a petition and an amended petition with

this Court seeking a redetermination.    In the petitions,

petitioner disputed the entire amounts determined by respondent

for the tax years ended January 31, 1994, and January 31, 1995,

and $14,745 of the amount determined for the tax year ended

January 31, 1996.   Among other allegations, petitioner alleged

that it was entitled to an additional deduction of $900,000 for

the tax year ended January 31, 1995, for an accrued liability to

an insurance company.    On the basis of this allegation,

petitioner alleged that it was entitled to an NOL of $605,067 for

the tax year ended January 31, 1995.

     On March 18, 2002, the parties filed a stipulation of agreed

issues with the Court.    Among other concessions, respondent

conceded that for the tax year ended January 31, 1995, petitioner

was entitled to an additional deduction of $900,000 and incurred
                               - 5 -

an NOL of $605,067.   In addition, the parties stipulated that

they had not reached an agreement as to the application of all or

part of the NOL carryback to the tax year ended January 31, 1994.

     On June 4, 2002, the parties filed the following stipulation

with respect to petitioner’s income tax liability for the tax

year ended January 31, 1994:

     Tax liability, computed without allowance
     for net operating loss carryback
     from the tax year ended January 31, 1995,
     to the tax year ended January 31, 1994    $225,753.00

     Tax assessed and paid                             0.00

     Deficiency, without allowance for net
     operating loss carryback                    225,753.00

     Reduction in liability due to net
     operating loss carryback                    162,180.00

     Deficiency, after allowance for net
     operating loss carryback                     63,573.00

     It is further stipulated that interest will be assessed
     as provided by law on the deficiencies due from
     petitioner.

     It is further stipulated that, effective upon the entry
     of this decision by the Court, the petitioner waives
     the restrictions contained in I.R.C. §6213(a)
     prohibiting assessment and collection of the
     deficiencies (plus statutory interest) until the
     decision of the Tax Court becomes final.

     On June 5, 2002, the Court entered a decision that there

were deficiencies in income tax due from petitioner for the tax

years ended January 31, 1994, 1995, and 1996, in the amounts of

$63,573, $0, and $169,474, respectively, and that there was no

addition to tax under section 6651(a)(1) for the tax year ended
                                - 6 -

January 31, 1995.   The decision document reflected an agreement

by the parties: (1) The Court could enter the decision in

accordance with the stipulation of the parties submitted

therewith; (2) interest would be assessed as provided by law on

the deficiencies due from petitioner; and (3) effective upon the

entry of decision, petitioner waived the restrictions prohibiting

assessment and collection of the deficiencies, plus statutory

interest, until the decision of the Court became final.     The

decision became final on September 3, 2002.

     On September 9, 2002, respondent issued a notice to

petitioner reflecting an assessment of tax and interest of

$63,573 and $99,100.97, respectively, for the tax year ended

January 31, 1994.   Respondent subsequently issued a second

notice, dated October 14, 2002, which included a tax due of

$162,673.97.   This notice also included a penalty of $317.86.3

In calculating interest, respondent applied the normal interest

rate prescribed under section 6621(a)(2) for the period April 15,

1994, until December 5, 1998.   This computation included

restricted interest on $225,753 for the period April 15, 1994,

until April 15, 1995, and normal interest on $63,573 from April

15, 1995, until December 5, 1998.   On December 5, 1998,

respondent began applying the increased interest rate prescribed



     3
      The evidence in the record reflects that the penalty was
based on the failure to timely pay the assessment amount.
                               - 7 -

under section 6621(c).   Petitioner has paid the deficiency

assessed for the tax year ended January 31, 1994, plus the

interest and penalties claimed by respondent.

     Petitioner provided interest and penalty detail reports

calculating petitioner’s interest liability applying section

6621(c) and not applying section 6621(c).   If we decide that

section 6621(c) does apply, petitioner does not dispute the

accuracy of respondent’s original interest computation.   In the

event we decide that section 6621(c) does not apply, respondent

concedes that petitioner’s interest computation is correct.     The

interest in dispute is $12,104.88.

                            Discussion

     The parties dispute whether the increased interest rate

prescribed under section 6621(c), or “hot interest”, applies.4

Petitioner claims that hot interest does not apply because the

deficiency amount decided by this Court and assessed by

respondent did not exceed $100,000.    Respondent contends that for

purposes of applying hot interest the underpayment of tax is the

amount computed before allowance of any NOL carryback.    Before we




     4
      The increased interest rate assessed on large corporate
underpayments is commonly known as “hot interest”. RHI Holdings,
Inc. v. United States, 142 F.3d 1459, 1460 (Fed. Cir. 1998);
Saltzman, IRS Practice and Procedure, par. 6.02[3][e] (2d ed.
1991); Abreau, “Distinguishing Interest from Damages: A Proposal
for a New Perspective”, 40 Buff. L. Rev. 373, 395 (1992).
                                 - 8 -

address this issue, we explain this Court’s jurisdiction to

redetermine interest.5

I.   Jurisdiction

     Generally, this Court lacks jurisdiction over issues

involving interest.    Bax v. Commissioner, 13 F.3d 54, 56 (2d Cir.

1993); ASA Investerings Pship. v. Commissioner, 118 T.C. 423, 424

(2002); LTV Corp. v. Commissioner, 64 T.C. 589, 597 (1975).

However, we do have jurisdiction to redetermine interest in

certain limited circumstances.    Section 7481(c) provides:

          SEC. 7481(c).   Jurisdiction Over Interest
     Determinations.--

          (1) In General.–-Notwithstanding subsection (a),
     if, within 1 year after the date the decision of the
     Tax Court becomes final under subsection (a) in a case
     to which this subsection applies, the taxpayer files a
     motion in the Tax Court for a redetermination of the
     amount of interest involved, then the Tax Court may
     reopen the case solely to determine whether the
     taxpayer has made an overpayment of such interest or
     the Secretary has made an underpayment of such interest
     and the amount thereof.

          (2) Cases to which this subsection applies.–- This
     subsection shall apply where–-

               (A)(i) an assessment has been made by the
          Secretary under section 6215 which includes interest
          as imposed by this title, and

                    (ii) the taxpayer has paid the entire


     5
      In Pen Coal Corp. v. Commissioner, 107 T.C. 249, 254
(1996), we held that we lacked jurisdiction to redetermine a
taxpayer’s liability for hot interest in deficiency proceedings.
We explicitly left for another day whether we have jurisdiction
to determine liability for hot interest in a supplemental
proceeding commenced pursuant to sec. 7481(c) and Rule 261. Id.
                              - 9 -

               amount of the deficiency plus interest
               claimed by the Secretary, and

               (B) the Tax Court finds under section 6512(b)
          that the taxpayer has made an overpayment.

          (3) Special rules.–-If the Tax Court determines
     under this subsection that the taxpayer has made an
     overpayment of interest or that the Secretary has made
     an underpayment of interest, then that determination
     shall be treated under section 6512(b)(1) as a
     determination of an overpayment of tax. An order of
     the Tax Court redetermining interest, when entered upon
     the records of the court, shall be reviewable in the
     same manner as a decision of the Tax Court.[6]

We have jurisdiction to redetermine interest under section

7481(c) when: (1) The entire amount of the deficiency plus the

entire amount claimed by the Commissioner as interest on the

deficiency has been paid; (2) a timely motion to redetermine

interest has been filed; and (3) an assessment has been made by

the Commissioner under section 6215 which includes interest.

Rule 261; ASA Investerings Pship. v. Commissioner, supra at 425;

Bankamerica Corp. v. Commissioner, 109 T.C. 1, 6-7 (1997).

     Petitioner has paid the entire amount of the deficiency for

the tax year ended January 31, 1994, plus the entire amount of



     6
      Under sec. 7481(a), a decision of this Court becomes final
“after the exhaustion of the possibilities of direct review”.
This finality generally precludes any subsequent consideration by
the Court. Kenner v. Commissioner, 387 F.2d 689, 690 (7th Cir.
1968); ASA Investerings Pship. v. Commissioner, 118 T.C. 423, 425
n.3 (2002). Sec. 7481(c) “‘specifically carves out an exception
to the rule on the finality of our decisions’; a prerequisite for
invoking that exception is a final decision of this Court.” ASA
Investerings Pship. v. Commissioner, supra at 425 n.3 (quoting
Bankamerica Corp. v. Commissioner, 109 T.C. 1, 8-9 (1997)).
                                 - 10 -

interest (and penalties) related to the deficiency.     Petitioner’s

motion to redetermine interest was filed on March 17, 2003, which

date was within 1 year of the date the Court’s decision became

final.   Thus, petitioner has satisfied the first two

jurisdictional prerequisites.

      Section 6215 requires a petition filed by the taxpayer with

this Court and an amount redetermined as a deficiency by a

decision of the Court which has become final.     ASA Investerings

Pship. v. Commissioner, supra at 426.     These requirements have

been met because a petition was filed to this Court and the Court

entered a decision, which has become final, redetermining an

amount as a deficiency.   The evidence in the record reflects that

respondent has assessed the deficiency and interest for the tax

year ended January 31, 1994.     Accordingly, we hold that the

requirements of section 7481(c) have been met and we have

jurisdiction to determine whether petitioner made an overpayment

of interest.

II.   Applicable Interest Rate

      Interest on underpayments of tax is generally imposed at the

normal underpayment rate of the Federal short-term rate plus 3

percentage points.   Secs. 6601(a), 6621(a)(2).    Section 6621(c)

imposes an additional 2-percent interest rate, called hot

interest, on large corporate underpayments.     In the present case,

if applicable, this additional interest would be imposed by
                              - 11 -

section 6621(c)(2)(A)(i) 30 days after November 5, 1998, the date

respondent sent the 30-day letter.     At all times that hot

interest might apply in this case, the underlying tax to which it

would apply was $63,573, which is less than the $100,000

threshold for a large corporate underpayment and the application

of hot interest.7   Sec. 6621(c)(3)(A).    Nevertheless, respondent

maintains that because the pre-NOL liability for the year ended

January 31, 1994, was $225,753, hot interest should apply.8

Thus, the case before us turns on whether the amount subject to

the threshold determination should be reduced by the NOL9 from

the tax year ended January 31, 1995.      Hot interest applies only

to periods after the “applicable date”.     Sec. 6621(c)(1); sec.


     7
      In addition to applying to the underlying tax, hot interest
applies to any interest, penalties, additional amounts, and
additions to tax imposed with respect to the underlying tax;
however, the threshold amount is determined based only on the
underlying tax. Sec. 301.6621-3(b)(2)(i) and (ii), Proced. &
Admin. Regs.
     8
      The evidence in the record reflects that the tax shown as
due on petitioner’s return for the tax year ended Jan. 31, 1994,
was zero.
     9
      An NOL is generally defined as the excess of deductions
over gross income. Sec. 172(c). Sec. 172 provides specific
rules allowing NOLs to be carried back to preceding taxable years
and carried forward to future years to reduce a taxpayer’s
taxable income. Sec. 172(a) allows as a deduction for the
taxable year an NOL carryback. If the amount of tax is reduced
by reason of an NOL carryback, the reduction in tax does not
affect the computation of interest under sec. 6601 for the period
ending with the filing date for the taxable year in which the NOL
arises. Sec. 6601(d)(1); see also Manning v. Seeley Tube & Box
Co., 338 U.S. 561, 570 (1950); Intel Corp. & Consol. Subs. v.
Commissioner, 111 T.C. 90, 95 (1998).
                                   - 12 -

301.6621-3(c)(1), Proced. & Admin. Regs.        In the case of any

underpayment of a tax to which the deficiency procedures apply,

the applicable date is the 30th day after the earlier of the date

on which the Commissioner sends the 30–day letter or the notice

of deficiency.        Sec. 6621(c)(2); sec. 301.6621-3(c)(2), Proced. &

Admin. Regs.        Letters or notices involving amounts not greater

than $100,000 (determined by not taking into account any

interest, penalties, or additions to tax) are disregarded for

purposes of determining the applicable date.10       Sec.

6621(c)(2)(B)(iii).

     It is undisputed that petitioner was liable for interest on

the original understatement of $225,753 for the period from the

due date of the return for the tax year ended January 31, 1994,

to the due date of the return for the tax year ended January 31,

1995.        Additionally, it is undisputed that from the due date of

the return for the taxable year ended January 31, 1995, until the

date paid in full, petitioner was generally liable for interest


        10
      As originally enacted, sec. 6621(c) did not contain the
provision disregarding letters or notices involving amounts not
greater than $100,000. The Taxpayer Relief Act of 1997, Pub. L.
105-34, sec. 1463(a), 111 Stat. 1057, added sec.
6621(c)(2)(B)(iii), applicable for purposes of determining
interest for periods after Dec. 31, 1997. The legislative
history indicates that Congress was concerned that minor
mathematical errors by the taxpayer might result in the
application of hot interest to a subsequently identified income
tax deficiency. H. Rept. 105-148, at 642 (1997), 1997-4 C.B.
(Vol. 1) 319, 964. The Commissioner has not updated the
regulations promulgated under sec. 6621(c) to reflect this
change.
                                - 13 -

on the reduced amount of $63,573.11      The parties agree that the

normal underpayment rate under section 6621(a)(1) applies from

the due date of the return for the tax year ended January 31,

1994, until December 5, 1998.12

     Petitioner argues that hot interest does not apply because

the underpayment of tax for the tax year ended January 31, 1994,

was $63,573, which is below the $100,000 amount required to

trigger application of the increased interest rate.      Petitioner

claims that the deficiency amount decided by this Court and then

assessed by respondent is the proper amount to use in determining

whether hot interest applies.

     Respondent contends that hot interest applies because it is

undisputed that before the carryback of the NOL from the tax year

ended January 31, 1995, petitioner’s corporate income tax was

understated by $225,753.   Respondent’s argument is based on the

position that an NOL carryback, regardless of whether it is

applied preassessment or postassessment, does not reduce the

amount of the underpayment for an earlier taxable period.



     11
      The interest and penalty detail reports computing the
amount of interest owed by petitioner state that the period from
July 5, 2002, through Sept. 9, 2002, was an “interest free
period”.
     12
      The interest computation report prepared by respondent
states that the 30-day letter date was Nov. 5, 1998. Respondent
started imposing hot interest on Dec. 5, 1998. If we decide that
there was a large corporate underpayment, then petitioner does
not challenge the use of this date as the applicable date.
                                - 14 -

     A threshold underpayment of tax is defined for this purpose

as the excess of a tax imposed by the Internal Revenue Code (the

Code) (exclusive of interest, penalties, additional amounts, and

additions to tax) for the taxable period over the amount of tax

paid on or before the last date prescribed for payment.    Sec.

301.6621-3(b)(2)(ii), Proced. & Admin. Regs.    This case turns on

when the tax imposed by the Internal Revenue Code for purposes of

determining the amount of a threshold underpayment is determined.

If determined at the time hot interest starts to accrue, when the

tax was assessed, or after this Court’s decision, petitioner

prevails.    If determined at the time petitioner’s return was

filed, respondent prevails.    On the basis of the Code and the

regulations, we hold that the determination in this case is made

no sooner than the time of entry of our decision that there was a

deficiency of $63,573.

     The first step is to determine the amount of tax imposed by

the Code on petitioner for the tax year ended January 31, 1994.13

Section 11(a) imposes a tax for each tax year on the taxable

income of a corporation.    Taxable income is the corporation’s

gross income minus the deductions allowed by chapter 1 of the

Code.     Lastarmco, Inc. v. Commissioner, 79 T.C. 810, 812 (1982),



     13
      The taxable period in this case is the taxable year
because the taxes at issue are income taxes imposed by subtitle A
of the Code. Sec. 6621(c)(3)(B); sec. 301.6621-3(b)(4), Proced.
& Admin. Regs.
                                - 15 -

affd. 737 F.2d 1440 (5th Cir. 1984); sec. 1.11-1(b), Income Tax

Regs.     Section 172(a) allows as a deduction for the taxable year

an NOL carryback.     NOLs in tax years beginning before August 6,

1997, may generally be carried back to the 3 years preceding the

loss year and then forward to 15 years following the loss year.

Sec. 172(b)(1)(A); Taxpayer Relief Act of 1997, Pub. L. 105-34,

sec. 1082(a), 111 Stat. 950; see also Intermet Corp. & Subs. v.

Commissioner, 117 T.C. 133, 136 n.1 (2001).

        At the time petitioner filed its Federal income tax return

for the tax year ended January 31, 1994, it understated its

income tax by $225,753.     The tax shown as due on petitioner’s

return for the year was zero.     The parties agree that for the tax

year ended January 31, 1995, petitioner incurred an NOL which it

was entitled to carry back to the year in issue.     Section 172(a)

treats the NOL carryback as a deduction from petitioner’s income.

This deduction reduced petitioner’s taxable income, and

correspondingly reduced its tax, as imposed by the Code, for the

tax year ended January 31, 1994, to $63,573.     Therefore, under a

straightforward application of the statute and the Commissioner’s

own regulations, the excess of the tax imposed by the Code for

the tax year at issue over the amount of tax paid on or before

the return due date was $63,573.
                              - 16 -

     This interpretation is consistent with other parts of the

regulations that discuss when an underpayment is determined.

Section 301.6621-3(b)(2)(iii), Proced. & Admin. Regs., provides:

               (iii) When determined--(A) In general. The
          existence of a threshold underpayment of a tax and
          the amount of a large corporate underpayment are
          generally determined only when an assessment is made
          with respect to the taxable period. Thus, the amount
          of a deficiency or proposed deficiency set forth
          in a letter or notice pursuant to which the
          applicable date is determined (under paragraph (c)
          of this section) does not determine whether there
          is a large corporate underpayment.

               (B) Judicial determinations.
          Notwithstanding any prior assessment made
          with respect to a taxable period, the section
          6621(c) rate does not apply if, after a
          federal court determines the taxpayer’s
          liability for a period, the threshold
          underpayment for that taxable period does not
          exceed $100,000. See Example 3 in paragraph (d)
          of this section.

     Section 301.6621-3(d), Examples (2) and (3), Proced. &

Admin. Regs., illustrate the application of the above

regulations.   In Example 2, involving a corporation that

petitions the Tax Court for redetermination of a deficiency in

its income tax, the date of the Tax Court’s determination is the

operative date for purposes of determining the threshold

underpayment of tax.   In Example 3, the Commissioner examines the

taxpayer’s return and subsequently sends a 30-day letter

proposing a deficiency of $450,000 and then a notice of

deficiency determining a $300,000 deficiency.   The taxpayer does

not file a petition to the Tax Court, and the Commissioner
                                - 17 -

assesses the $300,000.   The taxpayer then pays the amount

assessed and files a claim for refund.   A Federal district court

determines that, exclusive of interest and penalties, the

taxpayer overpaid its income tax by $250,000.

     Example 3 states that at the time of the assessment there

was a large corporate underpayment of $300,000.   However, the

example goes on to state that because of the district court’s

decision that the taxpayer’s underpayment, exclusive of interest

and penalties, was only $50,000, the taxpayer does not have a

large corporate underpayment.

     Respondent argues that despite the language contained in the

above regulations, petitioner had a large corporate underpayment.

With respect to section 301.6621-3(b)(2)(iii)(A), Proced. &

Admin. Regs., respondent claims that the term “generally”

indicates that assessments and abatements of assessment are not

necessarily dispositive.   We disagree with respondent’s

interpretation.

     Section 301.6621-3(b)(2)(iii), Proced. & Admin. Regs., and

Examples 2 and 3 indicate that the assessment date is generally

the operative date for purposes of determining whether there is

an underpayment of tax exceeding $100,000.   If the assessment

reflects an underpayment exceeding $100,000, then there is a

large corporate underpayment at that time.   However, if after a

judicial determination the taxpayer’s liability is determined to
                              - 18 -

not exceed $100,000, then there is no large corporate

underpayment and hot interest does not apply.   The use of the

word “generally” in section 301.6621-3(b)(2)(iii)(A), Proced. &

Admin. Regs., accounts for judicial determinations.    A subsequent

judicial determination overrides a previous assessment and

represents the operative date for purposes of determining whether

there is a large corporate underpayment.   As illustrated by

example 3 in the regulations, this concept is important in the

case of a taxpayer seeking a refund in a Federal district court

because any deficiency will generally be assessed before the

judicial determination is made.   However, in proceedings properly

before this Court, the Commissioner generally does not assess the

deficiency until the Court’s decision becomes final.    In this

case, after the decision became final, respondent assessed the

deficiency of $63,573.   Therefore, the assessment in this case

did not reflect a threshold underpayment of tax exceeding

$100,000.

     With respect to section 301.6621-3(b)(2)(iii)(B), Proced. &

Admin. Regs., respondent claims that the Court’s decision

determined a deficiency, but it did not determine any issue with

respect to the existence of a large corporate underpayment.

Respondent contends that there was a large corporate underpayment

because from at least the return due date for the tax year ended

January 31, 1994, until the return due date for the tax year
                              - 19 -

ended January 31, 1995, petitioner had an underpayment with

respect to the tax year ended January 31, 1994, that exceeded

$100,000.

     Section 301.6621-3(b)(2)(iii)(B), Proced. & Admin. Regs.,

plainly provides that section 6621(c) does not apply if, after

this Court determines the taxpayer’s liability for a period, the

threshold underpayment for the taxable period does not exceed

$100,000.   The Court had no jurisdiction to make a determination

with respect to petitioner’s interest liability because section

7481(c) was triggered only after the decision became final and

respondent assessed the deficiency.    Pen Coal Corp. v.

Commissioner, 107 T.C. 249, 254 (1996).   The Court did decide

that the deficiency in petitioner’s income tax for the tax year

ended January 31, 1994, was $63,573.   Respondent assessed this

amount after the decision became final.   Under the regulations,

the Court’s decision and subsequent assessment establish that

there was not a threshold underpayment of tax exceeding $100,000

for purposes of section 6621(c).

     Finally, respondent relies on one sentence in the preamble

to the regulations to support his position that the amount of the

underpayment should be determined without consideration of any

NOL carryback.   The entire paragraph containing the sentence

provides:
                             - 20 -

     Post-Assessment Determinations of the Amount of the
     Threshold Underpayment

          Commentators argued that the section 6621(c) rate
     should not apply if it is determined after assessment
     that the threshold underpayment is less than $100,000.
     The section 6621(c) rate does not apply if, as a result
     of a full or partial abatement of an assessment to
     correct an administrative error on the part of the
     Service, the taxpayer’s threshold underpayment does not
     exceed $100,000. The final regulations also provide
     that the section 6621(c) rate does not apply, if, as a
     result of a court determination of the taxpayer’s
     liability, the threshold underpayment is less than
     $100,000. However, a net operating loss or credit
     carryback does not reduce the amount of the threshold
     underpayment for an earlier taxable period. [T.D.
     8447, 1992-2 C.B. 313, 315; emphasis added.]

     The heading of the paragraph indicates that this portion of

the preamble is referring to postassessment determinations that

potentially affect the amount of a threshold underpayment.     In

such a situation, the preamble states that an NOL does not reduce

the amount of an underpayment for an earlier taxable period.     The

instant case does not involve a postassessment determination.

Rather, at the time of the Court’s decision and the subsequent

assessment, the parties were fully aware of the NOL, and

petitioner’s liability for the tax year at issue was computed

with allowance for the NOL carryback.

     The regulations do not state that a liability or threshold

underpayment is not adjusted to account for an NOL for purposes

of determining whether section 6621(c) applies.   Rather, the

regulations generally provide that if the liability assessed by

respondent or decided by this Court does not exceed $100,000,
                               - 21 -

then hot interest does not apply.    As explained earlier, the

assessment date is generally the operative date for purposes of

determining whether there is a large corporate underpayment and

hot interest applies.    If the liability is subsequently

redetermined by a Federal court, then the operative date is when

the judicial determination is made.     Because petitioner did not

have a threshold underpayment of tax exceeding $100,000 after

this Court’s decision or on the assessment date, section 6621(c)

does not apply.14

     Respondent’s arguments in this case focus on petitioner’s

liability as of the return due date, without reference to any

future events that might ultimately reduce petitioner’s liability

for the taxable year.    This is consistent with the general rule

of section 6601(d) that if the amount of income tax is reduced by

the carryback of NOLs and capital losses, the reduction does not

affect the computation of interest for the period ending with the

filing date for the taxable year in which the NOL or capital loss

arose.    However, unlike normal interest, hot interest does not

start to accrue until the applicable date.15    This distinguishes


     14
      We leave to another day whether an NOL carryback
determination made postassessment or after a final judicial
determination would affect the existence or amount of a threshold
underpayment of tax.
     15
      The legislative history of sec. 6621(c) indicates that
Congress was concerned that corporations were allowed to deduct
interest on tax obligations but that individuals were not.
                                                   (continued...)
                               - 22 -

the rule regarding NOLs in section 6601(d) from the position

advanced by respondent in the context of section 6621(c), and it

highlights the distinction in the statutory scheme between

liability for interest and the proper rates of interest to apply.

Our holding today is consistent with this statutory scheme and

incorporates the mandate of the statute, the guidance set forth

in respondent’s own regulations, and the legislative history

associated with the enactment of the increased interest rate

rules.

III.    Conclusion

       The statutes and regulations containing the interest

provisions indicate that the purpose of section 6621(c) is to

impose a higher rate of interest on corporate taxpayers if, after

a letter or notice proposing or determining a deficiency

exceeding $100,000 is sent to a taxpayer and payment is not

promptly made, a judicial determination or assessment is made

reflecting an underpayment exceeding $100,000.    In the instant

case, the parties agreed and this Court decided that petitioner

had a deficiency of $63,573 for the tax year ended January 31,



       15
      (...continued)
Imposing a $100,000 threshold and allowing corporations to avoid
hot interest by paying the underpayment within 30 days after
notice was provided indicates that Congress was reluctant to
allow arbitrage activities by corporations accruing interest but
did not want to penalize corporations with small underpayments or
which promptly paid their tax liabilities. H. Conf. Rept. 101-
964 (1990), 1991-2 C.B. 560, 591.
                              - 23 -

1994, computed after allowance of the NOL carryback.    That amount

was assessed by respondent after this Court’s decision became

final.   Although petitioner’s underpayment at the time of the due

date for the 1994 return was $225,753, petitioner was entitled

under the Code to carry back its NOL from the subsequent year,

resulting in a tax of $63,573 for petitioner’s tax year ended

January 31, 1994.   The NOL arose more than 3-1/2 years before

respondent sent the 30-day letter containing the proposed

deficiency exceeding $100,000.    Applying hot interest in this

situation, where the amount of petitioner’s liability decided by

the Court, the amount assessed by respondent, and the tax imposed

by the Code does not exceed $100,000, is contrary to the

regulations.   Accordingly, we hold that section 6621(c) does not

apply under the facts of this case.


                                      An appropriate order will be

                                 entered.